Exhibit 32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Green Planet Bioengineering Co., Ltd. (the “Company”) on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Min Zhao, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and to the best of my knowledge and belief, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (16 U.S.C. 78m or 78o (d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. DATE: March 30, 2010 by: /s/Min Zhao Min Zhao Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer
